Citation Nr: 1743512	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for the residuals of a TBI.

3. Entitlement to service connection for residuals of stroke, to include left internal carotid artery (LICA) dissection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A personal hearing was conducted between the Veteran and undersigned in April 2017.  A transcript is associated with the record.


FINDINGS OF FACT

1. The RO denied the Veteran's claim of entitlement to service connection for a TBI in an unappealed May 2010 rating decision.

2. Evidence received since the May 2010 rating decision is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.

3. Although the Veteran was exposed to a concussive blast of an improvised explosive device (IED) and may have sustained a mild concussion at that time, the preponderance of the evidence fails establish that he had has been diagnosed as having residuals of a traumatic brain injury at any time during the appeal period.

4. The residuals of a stroke, to include LICA dissection, are otherwise shown to be related to a service connected disability.


CONCLUSIONS OF LAW

1. The May 2010 rating decision denying service connection for TBI is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016). 

2. New and material evidence sufficient to reopen the Veteran's claim for service connection for a TBI has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4. The criteria for service connection for residuals of stroke have not been met.  
38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, decisions of the RO or Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2010, the RO denied service connection for a TBI due to the absence of a current diagnosis.  The Veteran did not appeal that decision, and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence added to the record since the May 2010 rating decision includes a September 2011 statement from the Veteran's mother stating that she and the Veteran's girlfriend were present when he was diagnosed with a TBI while hospitalized. 

This evidence is new, because it was not of record at the time of the May 2010 decision.  The evidence is also material, because it indicates a diagnosis of a current disability.  The evidence received is presumed credible, is neither cumulative nor redundant of the evidence of record, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran's claim must be reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims that he has a TBI from two in-service roadside bombing incidents.  See April 2017 Hearing Transcript.  There nothing in the record to refute to his report of being within range of the concussive effects of the IEDs.  Further, for purposes of this decision, the Board will accept the Veteran's report that he was assessed as having a mild concussion following these incidents.  However, as will be discussed, the preponderance of the evidence fails establish that he had has been diagnosed as having residuals of a traumatic brain injury at any time during the appeal period.  His various complaints, to include headaches, memory impairment, attention problems, spatial disorientation, and speech impairment, which he attributes to a TBI, have all identified as symptoms of other service connected disabilities.  [The Veteran is service connected for posttraumatic stress disorder (PTSD), rated at 70 percent, and fibromyalgia with joint pain, headaches, and irritable bowel syndrome, rated at 40 percent.]

In November 2007, a VA clinician diagnosed the Veteran as having a history of concussion based on his account of experiencing a TBI in service.  However, the examiner also found that the Veteran's reported symptoms were likely not related to the concussion.  See September 2007 Medical Treatment Record, Government Facility.  A March 2009 noted the Veteran's complaints of dizziness were psychiatric in origin.  Further, while an August 2009 TBI evaluation noted a mild TBI secondary to the claimed in-service IED incident; no symptoms/residuals were attributed to the in-service incident.  Rather, the examiner found that the Veteran's problems with memory and concentration were more likely related to his service-connected PTSD.  See August 2009 and December 2009 Medical Treatment Records, Government Facility.  A December 2009 fibromyalgia examination clearly attributed the Veteran's headaches complaints to his fibromyalgia.

The Veteran underwent a VA examination in March 2010, and the examiner concluded that based on the lack of supporting documentation for a TBI, inconsistent statements from the Veteran, and his symptomology, it was unlikely that he was suffering from residuals of a TBI almost two decades following the claimed incident.  The examiner also stated that the Veteran's symptoms were most likely psychiatric in nature.  Similarly, an April 2010 neuropsychiatry consult found no support or evidence for lasting cognitive consequences associated with any TBI, and instead attributed symptomology to psychological factors or somatoform disorder.  See August 2011 CAPRI Records.

In May 2011, the Veteran was diagnosed with multiple left-sided subacute embolic strokes.  See June 2011 Medical Treatment Record, Non-Government Facility.  He underwent CT and MRI scanning at that time.  A head CT was negative, and a brain MRI noted small foci of diffusion in the left cerebral with characters of small infarct, but not a TBI.

In July 2011, the Veteran was admitted for emergency treatment for a stroke and underwent further testing.  See August 2011 Medical Treatment Record, Non-Government Facility.  A head CT was negative, and a brain MRI indicated a few nonspecific hyperintense foci in the hemispheric white matter and a small old right parietal bleed, but not a TBI.  Another brain MRI conducted in September 2011 showed narrowing of the petrous of the internal carotid artery and diffusion restriction within the dorsal mid-brain, but again, did not indicate a TBI.  See September 2011 Medical Treatment Record, Government Facility.

A VA medical opinion was obtained in November 2011.  A diagnosis of TBI or the residuals of a TBI was not made.  Rather, the examiner determined that the weight of the medical evidence was against a finding that the Veteran sustained a significant blast or blunt force injury to the head or neck in service.  The examiner cited the absence of documentation of TBI residuals in service, inconsistent history from the Veteran, and the medical evidence of record.  The examiner further concluded that residuals of stroke and LICA dissection were not related to the claimed TBI based on the Veteran's developmental congenital anomalies, location of the LICA dissection, and length of time since the incident(s) involving the IEDs.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The weight of the evidence does not establish a clinical diagnosis of a TBI, or residuals related thereto, at any time during the appeal period or proximate thereto.  The May 2010 and November 2011 VA examiners reviewed the medical and lay evidence of record and concluded that a TBI diagnosis is not supported.  The Board affords the examiners' opinions great weight, as they were based on medical principles and adequate rationale, and the examiners considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Full consideration has been given to the lay evidence of record, including statements attesting to the Veteran's involvement in a roadside bombing incident, and assertions that the Veteran suffers from and has been diagnosed with a TBI.  See June 2011, September 2011, October 2011 Statements; April 2017 Hearing Transcript.  To the extent that the Veteran or other lay individuals have diagnosed a TBI, such diagnoses are not competent and are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With respect to the statements that the Veteran was diagnosed with a TBI during his hospitalizations, contemporaneous treatment records do not show an independent TBI diagnosis.  See June 2011 and August 2011 Medical Treatment Records, Non-Government Facility; September 2011 Medical Treatment Record, Government Facility.  The absence of notation of such a diagnosis weighs against the statements.  See AZ v. Shinseki, 731 F.3d 1303 (2013).  The lay evidence is also outweighed by the findings of the VA examiners, who repeatedly determined that the Veteran does not have a TBI or residuals of a TBI.  

Turning to the claim of service connection for residuals of stroke, there is no evidence that the Veteran suffered a stroke in service or within a year of discharge or that he experienced the residuals of a stroke until many years after service.  There is likewise no evidence that his 2011 stroke is otherwise related to his active service.  Such would preclude establishing service connection under the direct (3.303(a)), presumptive (3.309(a)), continuity (3.303(b)), or causative theories (3.303(d)).  He does not argue the contrary.  

Rather, as indicated, he asserts that he had his first stroke more than a decade after service, and that the stroke condition is secondary to the claimed in-service TBI.  See April 2017 Hearing Transcript.  However, because the Veteran's claim for entitlement to service connection for residuals of a TBI has been denied, it follows that the secondary service connection claim fails as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  


ORDER

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for residuals of stroke, including LICA dissection is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


